Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 4, 2014

                                           No. 04-14-00615-CV

                          IN RE ADAN VOLPE PROPERTIES, LTD.,
                        Maricela Volpe, General Partner and Juan A. Gonzalez

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

       On September 2, 2014, relators filed a petition for writ of mandamus and an emergency
motion for temporary stay. This court is of the opinion that a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real party in interest may file a response to the petition for writ of
mandamus in this court no later than September 25, 2014. Any such response must conform
to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for temporary stay is GRANTED. The trial court’s order signed July 1,
2014, and any interim deadlines established in the court-ordered arbitration proceeding are
TEMPORARILY STAYED pending final resolution of the petition filed in this court.


           It is so ORDERED on September 4th, 2014.                                PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court


1
 This proceeding arises out of Cause No. 2003-CVF-000414-D2, styled Donato Volpe Jr. v. Adan Volpe Properties,
Ltd. and Maricela Volpe, General Partner, pending in the 111th Judicial District Court, Webb County, Texas, the
Honorable Elma T. Salinas Ender presiding.